DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 8 – change “the downlink signal” to “a downlink signal” in lines 3-4.
Claim 10 – change “the signal, comparing” to “the signal picked up by the third microphone, comparing” in line 4.
Claim 18 - change “the downlink signal” to “a downlink signal” in lines 2-3.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art of record (Koutrouli) discloses a first mic close to a mouth (FM, Fig. 1D), a second mic away from the mouth (RM, Fig. 1D), a third mic in the ear canal (IM, Fig. 1D), dual-mic noise reduction between the first and second mic signals (BF1, Fig. 1D), fusing first and second intermediate signals (BF2 outputs YBF2, Fig. 1D), and output the fused signal (OUT, Fig. 1D).
However, Koutrouli does not disclose dual-mic noise reduction between the second and third mic signals. Koutrouli instead only discloses the noise reduction between the first and third mics when noise reduction is done between the first and second (see Fig. 1D). In another 
The combination of the above feature with the other elements of the claims would not have been obvious to a person of ordinary skill in the art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Koutrouli et al. (US 2020/0107137 A1), Dusan et al. (US 2018/0343514 A1), Poornachandran et al. (US 2016/0192073 A1), and Jensen et al. (US 2014/0086425 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES K MOONEY whose telephone number is (571)272-2412.  The examiner can normally be reached on Monday-Friday, 8:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on (571) 272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 





/JAMES K MOONEY/Primary Examiner, Art Unit 2654